FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      October 27, 2015

Jerod Pingelton                                 David M. Green
LAW OFFICE OF JEROD PINGELTON                   District Attorney
P.O. Box 636                                    715 S. Dumas Avenue, Room 304
Dumas, TX 79029                                 Dumas, TX 79029
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

Torrey Michael Spaulding
TDCJ-ID #01943421
George Beto Unit
1391 FM 3328
Tennessee Colony, TX 75880

RE:    Case Numbers: 07-14-00288-CR, 07-14-00304-CR
       Trial Court Case Numbers: 4352, 1159H
Style: Torrey Michael Spaulding v. The State of Texas

Dear Counsel and Mr. Spaulding:

      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Ron Enns (DELIVERED VIA E-MAIL)
           Terri Banks (DELIVERED VIA E-MAIL)